Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 12/30/2020. Claims 1, 21, 46 have been amended. Claims 1, 4-5, 9, 12, 15-18, 21, 32-36, 46 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9, 12, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5, 9, 12, 15-18 recites the limitation "the composite platform" in line 1. Claim 1, upon which claims 4-5, 9, 12, 15-18 are dependent, has been amended to recite “a system.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the composite platform” is interpreted as the “system” of claim 1.
Claim 5 is rejected as being dependent on claim 4.
Claim 16 is rejected as being dependent on claim 15.
The term "shipping the prescription” (last line) in claim 21 renders the claim indefinite because claim 21 previously refers to a “prescription” accordant to the definition of “an instruction written by a medical practitioner that authorizes a patient to be provided a medicine or treatment” and the objects of “shipping” as the “products.” It is unclear if Applicant intends to ship (i.e., transport) the “instruction written by a medical practitioner that authorizes a patient to be provided a medicine or treatment” and if so, how. 
Claims 32-36 are rejected as being dependent on claim 21.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 9, 12, 15-18, 21, 32-36, 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a system which is within the four statutory categories (i.e., machine).  Claim 21 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 46 is drawn to a non-transitory computer-readable medium which is within the four statutory categories (i.e., manufacture).
Independent claim 1 recites integrate product sales and telemedicine consultations by: …display products available for shipping to a patient that require a purchase authorization from a healthcare practitioner enrolled in the system, and a lab test requiring a specimen collection from the patient; …enable the patient to select one of the products; …cause the system to implement various operations…including: …present the patient with a subset of available consultation visit types, wherein the subset of consultation visit types presented to the patient is selected to include only those consultation visit types suitable for the patient to obtain the required purchase authorization for the previously selected product, receive a selection, by the patient, of a consultation visit type from the subset 
Independent claim 21 recites initiate healthcare consultations in connection with the purchase of healthcare products by: …provide a patient user interface (UI)…enabling a patient…to view and selectively purchase healthcare products available for shipping to the patient that require a prescription from a healthcare practitioner enrolled in the system; …present the patient with a subset of available consultation visit types, wherein the subset of consultation visit types presented to the patient is selected to include only those consultation visit types suitable for the patient to obtain the prescription for the selected product, receive a selection of a consultation visit type by the patient, receive a selection of a type of healthcare practitioner by the patient, and present the patient with a subset of healthcare practitioners enrolled in the system that (i) have authority to provide the prescription, (ii) offer the selected consultation visit type, and (iii) are the selected type of healthcare practitioner; …receive a selection of a healthcare practitioner by the patient; …initiate a healthcare consultation of the selected consultation visit type between the patient …and a healthcare practitioner of the selected type of healthcare practitioner…; …enabling the consulting healthcare practitioner to generate a prescription in connection with a completed consultation to enable the patient to purchase at least one of the products that require a prescription; and…facilitate shipping the prescription to the patient.

Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “computer,” the claim encompasses helping a patient purchase a product requiring authorizations. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract 
Claim 1 recites additional elements (i.e., processor, electronic display, input device, non-transitory computer-readable medium including a consultation offering module, a consultation initiation module, a consultation module, a laboratory interface, and a checkout module) to perform the abstract idea. Claim 21 has additional limitations (i.e., network communication module, server including a user interface module, a consultation offering module, a selection module, a consultation module, a prescription generation module, and a shipping module). Claim 46 has additional limitations (i.e., non-transitory computer-readable medium, processor, computing device, electronic display). Looking to the specifications, a processor, electronic display, input device, non-transitory computer-readable medium (including a consultation offering module, a consultation initiation module, a consultation module, a laboratory interface, and a checkout module), server (including a user interface module, a consultation offering module, a selection module, a consultation module, a prescription generation module, and a shipping module), and computing device are described at a high level of generality ((¶ 0267-0270), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the “network communication module to connect server devices to client devices, including remote client devices” only generally links the use of a judicial exception (i.e., checking and authorizing purchases) to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., processor, electronic display, input device, non-transitory computer-readable medium, server, computing device) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “enabling the consulting healthcare practitioner to generate a prescription” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Lerner (U.S. Patent App. Pub. No. US 2012/0150562 A1) (Lerner: ¶ 0061) Schoenberg (U.S. Patent App. Pub. No. US 2010/0222649 A1) (Schoenberg: ¶ 0109; ¶ 0145), enabling a doctor to generate a prescription is well-
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 4-5, 9, 12, 15-18, 32-36 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 4-5, 9, 12, 15-18, 32-36 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 12, 15, 17-18, 21, 33-35, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner (U.S. Patent App. Pub. No. US 2012/0150562 A1) in view of Schoenberg (U.S. Patent App. Pub. No. US 2010/0222649 A1).
Regarding (currently amended) claim 1, Lerner teaches a system to integrate product sales and telemedicine consultations (Lerner: ¶ 0071-0072), comprising: 
(Lerner: abstract); 
an electronic display to display products available (Lerner: ¶ 0083-0085; ¶ 0086, i.e., “the consumer is preferably provided with a graphics and text based display that allows the consumer to select one or more TACS Products”) for shipping to a patient (Lerner: ¶ 0065, i.e., “transmit the order information to the Order Fulfillment & Shipping Service module 4, which is preferably responsible for shipping the product directly to the consumer”; ¶ 0066) that require: 
a purchase authorization from a healthcare practitioner (Lerner: ¶ 0006, i.e., “prescription products are only available to consumers after receiving a prescription as a "patient" of an authorized prescriber”; ¶ 0042, i.e., “a health care product "Triage Administered Closed System" (TACS) and method for enabling broader sale and classification of prescription and/or non-prescription health care products”; ¶ 0122-0123) enrolled in the system (Lerner: ¶ 0061, i.e., “enable doctors to write electronic prescriptions”; ¶ 0073, i.e., “allow a diagnostician/clinician to…approving or disapproving the initial purchase or repeat purchases of products by a consumer who is a patient of the diagnostician/clinician”), and 
a lab test requiring a specimen collection from the patient (Lerner: ¶ 0122, i.e., “for the initial sale of a TACS statin product, a blood test may be required including a lipid panel screen to set a baseline level of Triglycerides, LDL and cholesterol”); 
an input device associated with the electronic display to enable the patient to select one of the products (Lerner: ¶ 0083-0085); 
a non-transitory computer-readable medium with executable instructions stored thereon that, when executed by the processor, cause the system to implement various operations, wherein the non-transitory computer-readable medium includes a plurality of executable instruction modules (Lerner: abstract; ¶ 0168), including: 
a checkout module to finalize a purchase of the selected product for purchase after receiving authorization from the selected healthcare practitioner (Lerner: figure 7, i.e., if “a diagnostician/clinician [has] overridden the denial” 702, then “To fig. 10a”; figure 10a, i.e., “From figs. 7,” “Consumer is cleared to purchase TACS product” 1001), wherein the checkout (Lerner: figure 7, i.e., if “a diagnostician/clinician [has not] overridden the denial” 702, then “Deny purchase of the TACS Product” 703).
Yet, Lerner does not explicitly teach, but Schoenberg teaches, in the same field of endeavor,
a consultation offering module to: 
present the patient with a subset of available consultation visit types, wherein the subset of consultation visit types presented to the patient is selected to include only those consultation visit types suitable for the patient to obtain the required purchase authorization for the previously selected product (Schoenberg: figure 5b, i.e., Examiner interprets the “Can prescribe electronically” selectable criteria in the “Provider Qualifications” 244 section as the claimed subset; ¶ 0065-0066; ¶ 0145, i.e., Examiner interprets the product being previously selected is not functionally related to the presentation of the subset of consultation visit types suitable for the patient to obtain a required purchase authorization for a product and does not distinguish the claimed invention from the prior art. Schoenberg teaches selecting a “Can prescribe electronically” checkbox to “prescribe medications to an engaged consumer,” which in the context of Lerner, a person having ordinary skill in the art would have understood could be the previously selected product), 
receive a selection, by the patient, of a consultation visit type from the subset of consultation visit types presented to the patient (Schoenberg: figure 5b, i.e., Examiner interprets the check in the “Can prescribe electronically” checkbox in the “Provider Qualifications” 244 section as the claimed selection; ¶ 0065-0066), 
receive a selection of a type of healthcare practitioner by the patient (Schoenberg: figure 5b, i.e., an exemplary user interface includes “Provider Type” 240a, which is currently set to “OBGYN”; ¶ 0065-0066), and 
present the patient with a subset of healthcare practitioners enrolled in the system that (i) have authority to provide the purchase authorization for the selected product, (ii) offer the selected consultation visit type, and (iii) are the selected type of (Schoenberg: figure 5c, i.e., an exemplary user interface displays a list of providers 182 based on the entered search criteria; ¶ 0067); 
a selection module to receive a selection of a healthcare practitioner by the patient (Schoenberg: figure 5c, i.e., an exemplary user interface displays additional details for the selected provider “Maria Lopez, MD” 180; ¶ 0067); 
a consultation initiation module to schedule a consultation with the selected healthcare practitioner and the patient (Schoenberg: figure 5c, i.e., an exemplary user interface includes a toolbox 266 to “Connect via Web,” “Connect via Phone,” or “Schedule Appt.,” “Leave Voice Msg.,” and “Send Secure Msg.” with the selected provider “Maria Lopez, MD” 180; ¶ 0067); 
a consultation module to conduct a consultation of the selected consultation visit type between the healthcare practitioner and the patient (Schoenberg: figure 10, i.e., an exemplary user interface displays a “Conversation” with the selected provider “Maria Lopez, MD”; ¶ 0067, i.e., “tools 266 allow the consumer to initiate or schedule an engagement”; ¶ 0073, i.e., “allows consumers to engage provider's e.g., health professionals "on demand" based on provider availability. Engagements can be established in various ways, including”; ¶ 0076-0082; ¶ 0140).
a laboratory interface to: 
provide an indication of a specimen collection type to be provided by the patient to a laboratory (Schoenberg: ¶ 0125, i.e., Examiner interprets the “test to exclude diabetes” as the claimed indication of a specimen collection type), 
receive laboratory test results for the patient from the laboratory after the specimen has been received from the patient and processed by the laboratory (Schoenberg: ¶ 0125, i.e., Schoenberg teaches “the brokerage accepts raw data inputs such as…lab data…based on lab results,” which in the context of Lerner, a person having ordinary skill in the art would have understood could be after the specimen has been received from the patient and processed by the laboratory), and 
(Schoenberg: ¶ 0164, i.e., “the system provides the medical service provider with…results of the patient's laboratory tests”); and 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the presentation of a subset of available consultation visit types, receipt of a selection of a consultation visit type and a type of healthcare practitioner, presentation of a subset of healthcare practitioners, receipt of a selection of a healthcare practitioner, scheduling and conducting of a consultation, and receipt and provision of laboratory test results, as taught by Schoenberg, within the system of Lerner, with the motivation to “[enable] consumers of services to identify and prioritize service providers with whom they should consult and to carry out consultations with such service providers in an efficient manner” (Schoenberg: ¶ 0030).
Regarding (previously presented) claim 9, Lerner and Schoenberg teach the composite platform of claim 1, wherein the consultation comprises a face-to-face video consultation (Schoenberg: figure 10, i.e., an exemplary user interface displays a video “Conversation” between the provider and the patient; ¶ 0073, i.e., “allows consumers to engage provider's e.g., health professionals "on demand" based on provider availability. Engagements can be established in various ways, including”; ¶ 0081; ¶ 0140).
The obviousness of combining the teachings of Lerner and Schoenberg are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 12, Lerner and Schoenberg teach the composite platform of claim 1, wherein the consultation comprises a store and forward interaction (Schoenberg: ¶ 0073, i.e., “allows consumers to engage provider's e.g., health professionals "on demand" based on provider availability. Engagements can be established in various ways, including”; ¶ 0076).
The obviousness of combining the teachings of Lerner and Schoenberg are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 15, Lerner and Schoenberg teach the composite platform of claim 1, further comprising an intake module to receive answers to intake questions from a (Schoenberg: ¶ 0061, i.e., “collects information about the consumer (e.g., answers to initial intake questions)”; ¶ 0096).
The obviousness of combining the teachings of Lerner and Schoenberg are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 17, Lerner and Schoenberg teach the composite platform of claim 1, further comprising a patient historical consultation module to enable the patient to view information regarding prior consultations (Schoenberg: ¶ 0068, i.e., “when reviewing the list of historical engagements, consumers are able to access the engagement audit and the ranking they have attributed to any engagements in the past”).
The obviousness of combining the teachings of Lerner and Schoenberg are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 18, Lerner and Schoenberg teach the composite platform of claim 1, further comprising a practitioner historical consultation module to enable the selected healthcare practitioner to view information regarding prior consultations (Schoenberg: ¶ 0141, i.e., “tools available to assist the provider in chat or messaging may include…the consumer's engagement history”).
The obviousness of combining the teachings of Lerner and Schoenberg are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 21, Lerner teaches a system to initiate healthcare consultations in connection with the purchase of healthcare products (Lerner: ¶ 0071-0072), comprising: 
a network communication module to connect server devices to client devices, including remote client devices (Lerner: ¶ 0074, i.e., “diagnostician/clinician (or other health care professional) may access a remote Diagnostician/Clinician module”; ¶ 0077, i.e., “facilitate communication between TACS 100 and the consumer over Network 13…accessing TACS 100 remotely”); and 
a server to communicate with remote client devices via the network communication module (Lerner: ¶ 0060; ¶ 0074, i.e., “diagnostician/clinician (or other health care professional) may access a remote Diagnostician/Clinician module”; ¶ 0077, i.e., “facilitate communication between TACS 100 and the consumer over Network 13…accessing TACS 100 remotely”; ¶ 0166), the server including: 
(Lerner: ¶ 0083-0085; ¶ 0086, i.e., “the consumer is preferably provided with a graphics and text based display that allows the consumer to select one or more TACS Products”) for shipping to the patient (Lerner: ¶ 0065, i.e., “transmit the order information to the Order Fulfillment & Shipping Service module 4, which is preferably responsible for shipping the product directly to the consumer”; ¶ 0066) that require a prescription from a healthcare practitioner (Lerner: ¶ 0006, i.e., “prescription products are only available to consumers after receiving a prescription as a "patient" of an authorized prescriber”; ¶ 0042, i.e., “a health care product "Triage Administered Closed System" (TACS) and method for enabling broader sale and classification of prescription and/or non-prescription health care products”; ¶ 0122-0123) enrolled in the system (Lerner: ¶ 0061, i.e., “enable doctors to write electronic prescriptions”; ¶ 0073, i.e., “allow a diagnostician/clinician to…approving or disapproving the initial purchase or repeat purchases of products by a consumer who is a patient of the diagnostician/clinician”); 
a prescription generation module enabling the consulting healthcare practitioner to generate a prescription in connection with a completed consultation to enable the patient to purchase at least one of the products that require a prescription (Lerner: ¶ 0061; ¶ 0092, i.e., “Triage service module 2 may then submit the prescription to the prescriber in the form of a verification request…the prescriber responds in the required time and approves the verification request”); and
a shipping module to facilitate shipping the prescription to the patient (Lerner: ¶ 0065-0067).
Yet, Lerner does not explicitly teach, but Schoenberg teaches, in the same field of endeavor,
a consultation offering module to: 
present the patient with a subset of available consultation visit types, wherein the subset of consultation visit types presented to the patient is selected to include only those consultation visit types suitable for the patient to obtain the prescription for the selected (Schoenberg: figure 5b, i.e., Examiner interprets the “Can prescribe electronically” selectable criteria in the “Provider Qualifications” 244 section as the claimed subset; ¶ 0065-0066; ¶ 0145, i.e., Examiner interprets the prescription being for a selected product is not functionally related to the presentation of the subset of consultation visit types suitable for the patient to obtain a prescription and does not distinguish the claimed invention from the prior art. Schoenberg teaches selecting a “Can prescribe electronically” checkbox to “prescribe medications to an engaged consumer,” which in the context of Lerner, a person having ordinary skill in the art would have understood could be for the selected product), 
receive a selection of a consultation visit type by the patient (Schoenberg: figure 5b, i.e., Examiner interprets the check in the “Can prescribe electronically” checkbox in the “Provider Qualifications” 244 section as the claimed selection; ¶ 0065-0066), 
receive a selection of a type of healthcare practitioner by the patient (Schoenberg: figure 5b, i.e., an exemplary user interface includes “Provider Type” 240a, which is currently set to “OBGYN”; ¶ 0065-0066), and 
present the patient with a subset of healthcare practitioners enrolled in the system that (i) have authority to provide the prescription, (ii) offer the selected consultation visit type, and (iii) are the selected type of healthcare practitioner (Schoenberg: figure 5c, i.e., an exemplary user interface displays a list of providers 182 based on the entered search criteria; ¶ 0067); 
a selection module to receive a selection of a healthcare practitioner by the patient (Schoenberg: figure 5c, i.e., an exemplary user interface displays additional details for the selected provider “Maria Lopez, MD” 180; ¶ 0067); 
a consultation module to initiate a healthcare consultation of the selected consultation visit type between the patient using the first client device and a healthcare practitioner of the selected type of healthcare practitioner using a second client device (Schoenberg: figure 5c, i.e., an exemplary user interface includes a toolbox 266 to “Connect via Web,” “Connect via Phone,” or “Schedule Appt.,” “Leave Voice Msg.,” and “Send Secure Msg.” with the selected provider “Maria Lopez, MD” 180; figure 10, i.e., an exemplary user interface displays a “Conversation” with the selected provider “Maria Lopez, MD”; ¶ 0031, i.e., “making connections between consumers 120, at client systems 122, and service providers 130, at client systems 132”; ¶ 0067, i.e., “tools 266 allow the consumer to initiate or schedule an engagement”; ¶ 0073, i.e., “allows consumers to engage provider's e.g., health professionals "on demand" based on provider availability. Engagements can be established in various ways, including”; ¶ 0076-0082; ¶ 0140).
The obviousness of combining the teachings of Lerner and Schoenberg are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 33, Lerner and Schoenberg teach the system of claim 21, wherein the consultation comprises a sharing of a document (Schoenberg: figure 10, i.e., an exemplary user interface includes a “Health History” tab 362 in the current “Conversation”; ¶ 0140; ¶ 0176-178).
The obviousness of combining the teachings of Lerner and Schoenberg are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 34, Lerner and Schoenberg teach the system of claim 21, wherein the consultation comprises a sharing of an image (Schoenberg: figure 10, i.e., an exemplary user interface displays a video “Conversation” between the provider and the patient; ¶ 0073, i.e., “allows consumers to engage provider's e.g., health professionals "on demand" based on provider availability. Engagements can be established in various ways, including”; ¶ 0081; ¶ 0140, i.e., “a window shows a live image 352 of the consumer”).
The obviousness of combining the teachings of Lerner and Schoenberg are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 35, Lerner and Schoenberg teach the system of claim 21, further comprising an intake module to receive answers to intake questions from a prospective or existing patient (Schoenberg: ¶ 0061, i.e., “collects information about the consumer (e.g., answers to initial intake questions)”; ¶ 0096).

Regarding (currently amended) claim 46, Lerner teaches a non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor of a computing device (Lerner: abstract; ¶ 0168), cause the computing device to: 
display, via an electronic display, a graphical user interface with products available (Lerner: ¶ 0083-0085; ¶ 0086, i.e., “the consumer is preferably provided with a graphics and text based display that allows the consumer to select one or more TACS Products”) for shipping to a patient (Lerner: ¶ 0065, i.e., “transmit the order information to the Order Fulfillment & Shipping Service module 4, which is preferably responsible for shipping the product directly to the consumer”; ¶ 0066) that require a prescription from a healthcare practitioner (Lerner: ¶ 0006, i.e., “prescription products are only available to consumers after receiving a prescription as a "patient" of an authorized prescriber”; ¶ 0042, i.e., “a health care product "Triage Administered Closed System" (TACS) and method for enabling broader sale and classification of prescription and/or non-prescription health care products”; ¶ 0122-0123), 
wherein a first subset of the products require a prescription via a first subset of available consultation visit types that excludes some available consultation visit types (Lerner: ¶ 0090, i.e., Examiner interprets the “contact lenses” as the claimed first subset of the products because they require a “contact lens prescription(s)” via an in-person “contact lens fitting” which is the claimed first subset of available consultation visit types which excludes options for e-prescribing), and 
wherein a second subset of the products require a prescription via any of the available consultation visit types (Lerner: ¶ 0090, i.e., Examiner interprets the “drug” as the claimed second subset of the products because it is either “prescribed conventionally” in-person or “prescribed through an e-prescription process” which are the claimed available consultation visit types); 
(Lerner: ¶ 0083-0085; ¶ 0086, i.e., “the consumer selects a TACS Product for purchase”); 
facilitate a purchase by the patient of the selected product through the graphical user interface after receiving authorization from the selected healthcare practitioner (Lerner: figure 7, i.e., if “a diagnostician/clinician [has] overridden the denial” 702, then “To fig. 10a”; figure 10a, i.e., “From figs. 7,” “Consumer is cleared to purchase TACS product” 1001); and 
create a shipping order for shipping the purchased selected product to the patient (Lerner: ¶ 0065-0067).
Yet, Lerner does not explicitly teach, but Schoenberg teaches, in the same field of endeavor,
display, via the electronic display, the graphical user interface with the first subset of available consultation visit types suitable for the patient to obtain the prescription for the selected product (Schoenberg: figure 5b, i.e., Examiner interprets the “Can prescribe electronically” selectable criteria in the “Provider Qualifications” 244 section as the claimed subset; ¶ 0065-0066; ¶ 0145, i.e., Examiner interprets the prescription being for a selected product is not functionally related to the display of the subset of consultation visit types suitable for the patient to obtain a prescription and does not distinguish the claimed invention from the prior art. Schoenberg teaches selecting a “Can prescribe electronically” checkbox to “prescribe medications to an engaged consumer,” which in the context of Lerner, a person having ordinary skill in the art would have understood could be for the selected product); 
receive, from the patient, an electronic selection of one of the first subset of available consultation visit types (Schoenberg: figure 5b, i.e., Examiner interprets the check in the “Can prescribe electronically” checkbox in the “Provider Qualifications” 244 section as the claimed selection; ¶ 0065-0066); 
display, via the electronic display, a subset of the available types of healthcare practitioners that are authorized to provide the prescription for the selected products that excludes at least some of the available types of healthcare practitioners that are not authorized to provide the prescription for the selected products (Schoenberg: figure 5b, i.e., an exemplary user interface includes “Provider Type” 240a, which is currently set to “OBGYN”; ¶ 0065, i.e., Examiner interprets the healthcare practitioners being authorized to provide the prescription for the selected products is not functionally related to the presentation of the subset of available types of healthcare practitioners authorized to provide a specific service and does not distinguish the claimed invention from the prior art. Schoenberg teaches selecting a “type…of the provider” from a dropdown list including “OBGYN,” which in the context of Lerner, a person having ordinary skill in the art would have understood could be a subset of the available types of healthcare practitioners authorized to provide a prescription for selected products);
receive, from the patient, an electronic selection of a type of healthcare practitioner (Schoenberg: figure 5b, i.e., an exemplary user interface includes “Provider Type” 240a, which is currently set to “OBGYN”; ¶ 0065-0066); 
display, via the electronic display, the graphical user interface with a subset of participating healthcare practitioners that: 
(i) offer the selected consultation visit type, and 
(ii) are the selected type of healthcare practitioner (Schoenberg: figure 5c, i.e., an exemplary user interface displays a list of providers 182 based on the entered search criteria; ¶ 0067); 
receive, from the patient, an electronic selection of one healthcare practitioner of the displayed subset of participating healthcare practitioners (Schoenberg: figure 5c, i.e., an exemplary user interface displays additional details for the selected provider “Maria Lopez, MD” 180; ¶ 0067); 
provide bidirectional conferencing within the graphical user interface for a telemedicine consultation between the patient and the selected healthcare practitioner at a scheduled time (Schoenberg: figure 10, i.e., an exemplary user interface displays a video “Conversation” between the provider and the patient; ¶ 0073, i.e., “allows consumers to engage provider's e.g., health professionals "on demand" based on provider availability. Engagements can be established in various ways, including”; ¶ 0081; ¶ 0140); 
The obviousness of combining the teachings of Lerner and Schoenberg are discussed in the rejection of claim 1, and incorporated herein.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner (U.S. Patent App. Pub. No. US 2012/0150562 A1) in view of Schoenberg (U.S. Patent App. Pub. No. US 2010/0222649 A1), as applied to claims 1, 9, 12, 15, 17-18, 21, 33-35, 46 above, and further in view of Kurtzig et al. (U.S. Patent App. Pub. No. US 2012/0197820 A1, hereinafter referred to as "Kurtzig").
Regarding (previously presented) claim 4, Lerner and Schoenberg teach the composite platform of claim 1.
Yet, Lerner and Schoenberg do not explicitly teach, but Kurtzig teaches, in the same field of endeavor, further comprising displaying a price associated with each of the different consultation visit types presented to the patient (Kurtzig: figure 10, i.e., an exemplary user interface includes a dynamic “Amount you will pay IF satisfied with the answer” based on “Urgency” and “Level of Detail Required” inputs; ¶ 0105).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the display of a price associated with each of the different consultation visit types, as taught by Kurtzig, with the system of Lerner and Schoenberg, with the motivation of “reducing computing resources used by one or more devices within the system” (Kurtzig: ¶ 0025).
Regarding (previously presented) claim 5, Lerner, Schoenberg, and Kurtzig teach the composite platform of claim 4, wherein each of the displayed products available for shipping to the patient is associated with a displayed price (Lerner: ¶ 0081, i.e., “product information, including…prices”).
The obviousness of combining the teachings of Lerner, Schoenberg, and Kurtzig are discussed in the rejection of claim 4, and incorporated herein.
Claims 16, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner (U.S. Patent App. Pub. No. US 2012/0150562 A1) in view of Schoenberg (U.S. Patent App. Pub. No. US 2010/0222649 A1), as applied to claims 1, 9, 12, 15, 17-18, 21, 33-35, 46 above, and further in view of Ferrell et al. (U.S. Patent App. Pub. No. US 2015/0134353 A1, hereinafter referred to as "Ferrell").
Regarding (original) claim 16, Lerner and Schoenberg teach the composite platform of claim 15.
Yet, Lerner and Schoenberg do not explicitly teach, but Ferrell teaches, in the same field of endeavor, wherein the intake module comprises a model of a human body on which a patient may indicate area of focus for the consultation (Ferrell: figure 10; figure 15a, i.e., an exemplary user interface allows for the selection on a model of a human body; ¶ 0069; ¶ 0076, i.e., “user is shown a human body…and can be asked to simply touch a portion of a touch screen 801 to indicate which part of the body 802 has symptoms”; ¶ 0078, i.e., “the information entered can be sent directly to the health care professional once a phone connection is established”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the model of a human body on which a patient may indicate area of focus for the consultation, as taught by Ferrell, with the system of Lerner and Schoenberg, with the motivation to “help streamline the overall health care service provider experience by patients seeking care” (Ferrell: abstract).
Regarding (previously presented) claim 36, Lerner and Schoenberg teach the system of claim 35.
Yet, Lerner and Schoenberg do not explicitly teach, but Ferrell teaches, in the same field of endeavor, wherein the intake module comprises a model of a human body on which a patient may indicate area of focus for the consultation (Ferrell: figure 10; figure 15a, i.e., an exemplary user interface allows for the selection on a model of a human body; ¶ 0069; ¶ 0076, i.e., “user is shown a human body…and can be asked to simply touch a portion of a touch screen 801 to indicate which part of the body 802 has symptoms”; ¶ 0078, i.e., “the information entered can be sent directly to the health care professional once a phone connection is established”).
The obviousness of combining the teachings of Lerner, Schoenberg, and Ferrell are discussed in the rejection of claim 16, and incorporated herein.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner (U.S. Patent App. Pub. No. US 2012/0150562 A1) in view of Schoenberg (U.S. Patent App. Pub. No. US 2010/0222649 A1), as applied to claims 1, 9, 12, 15, 17-18, 21, 33-35, 46 above, and further in view of White et al. (U.S. Patent App. Pub. No. US 2015/0006265 A1, hereinafter referred to as "White").
Regarding (previously presented) claim 32, Lerner and Schoenberg teach the system of claim 21.
Yet, Lerner and Schoenberg do not explicitly teach, but White teaches, in the same field of endeavor, wherein the consultation comprises a store and forward interaction with a stored video recording (White: ¶ 0546).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the store and forward interaction with a stored video recording, as taught by White, with the system of Lerner and Schoenberg, with the motivation to “[provide] a much richer service that is tailored to urgent requirement fulfillment” (White: ¶ 0119).
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 12/30/2020.
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections of claim 1, the amendments overcome the rejections.
Regarding the 101 rejections, 
the claims are not directed to a judicial exception because the “[c]laims do not recite a mental process”; the claims are not directed to “Certain Methods of Organizing Human Activity” because unlike BuySAFE, Dealertrack, and Bancorp, “these claimed ideas are not part of traditional or fundamental relationships between potential patients and doctors”;
like Data Engine Technologies LLC, the claims include a graphical user interface which “provides a greatly simplified and filtered display of only the consultations services that are relevant to a selected product”;
like Core Wireless Licensing S.A.R.L., the claims of the present invention are “directed to a very specific manner of filtering (summarizing) and presenting displayed information” and “filtering the displayed healthcare practitioners…constitutes a very particular manner of summarizing and presenting information in an electronic device”;
“the claimed invention provides a prioritized filtering and selection process to that greatly enhances the process [of scheduling a meeting between a patient and a doctor] in ways that have never before been contemplated or utilized” and “no abstract or underlying concepts are "tied up" by the claims.”
Regarding the 103 rejections, “the prior art does not prioritize the selection of the consultation type over the selection of the doctor” and the cited prior art references do not teach the amended limitations.
In response to Applicant’s argument that (a) regarding the 112 rejections of claim 1, the amendments overcome the rejections: 
It is respectfully submitted that Examiner withdraws the aforementioned 112 rejections.
In response to Applicant’s argument that (b) regarding the 101 rejections, 
the claims are not directed to a judicial exception because the “[c]laims do not recite a mental process”; the claims are not directed to “Certain Methods of Organizing Human Activity” because unlike BuySAFE, Dealertrack, and Bancorp, “these claimed ideas are not part of traditional or fundamental relationships between potential patients and doctors”: 
It is respectfully submitted that the claims of the present invention encompasses helping a patient purchase a product requiring authorizations, which covers managing personal behavior or relationships or interactions between people in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and not performance of the limitation in the mind in the “Mental Processes” grouping of abstract ideas, as Applicant argues. Applicant further argues that “the pending claims are not directed to fundamental and well-known interactions” like those found ineligible in BuySAFE, Dealertrack, and Bancorp. However, the claims of the present invention are analogous, such that they are instructional (via a series of screens) and guide a patient through a process to follow when purchasing a product requiring authorizations. Furthermore, the claim limitation to which Applicant refers to (i.e., “present the patient with a subset of available consultation visit types [with] only those consultation visit types suitable for the...previously selected product”) as “relates to a carefully curated narrowing of displayed offerings (e.g., consultation visit types) based on prior product selection” encompasses filtering content to guide a patient to the next step of the process to follow when purchasing a product requiring authorizations, and is still part of the abstract idea. Applicant further argues that “these claimed ideas are not part of traditional or fundamental relationships between potential patients and doctors,” but there is no requirement for the “relationships or interactions between people” to be “traditional or fundamental” and Examiner would like to 
like Data Engine Technologies LLC, the claims include a graphical user interface which “provides a greatly simplified and filtered display of only the consultations services that are relevant to a selected product”; and
 like Core Wireless Licensing S.A.R.L., the claims of the present invention are “directed to a very specific manner of filtering (summarizing) and presenting displayed information” and “filtering the displayed healthcare practitioners…constitutes a very particular manner of summarizing and presenting information in an electronic device:
It is respectfully submitted that the claims recite “an electronic display” to display “a graphical user interface” in independent claim 46, but it is described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. Applicant argues that like “systems and methods relating to Graphical User Interfaces…found patent-eligible when the claims are directed to "a specific interface and implementation for navigating complex" data,” the claims of the present invention “provides a greatly simplified and filtered display of only the consultations services that are relevant to a selected product,” versus “graphical user interfaces that display all available products and all available healthcare practitioners.” However, the claims found eligible in Data Engine Techs., LLC showed an actual improvement in computer-functionality via a “specific interface and implementation for navigating complex three-dimensional spreadsheets using techniques unique to computers” and the claims found eligible in Core Wireless Licensing S.A.R.L. showed an actual improvement in computer-functionality via “an improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application” (MPEP § 2106.05(a)(I)). Conversely, the claim limitations which are directed towards the alleged improvements (i.e., “electronic display” to display “a graphical user interface”) are only used to display filtered content to guide a patient to the next step of the process to follow when purchasing a product requiring authorizations, which is the abstract idea. The claims of the present invention do not improve the electronic display or graphical user interface, but use the electronic display and graphical user interface to 
“the claimed invention provides a prioritized filtering and selection process to that greatly enhances the process [of scheduling a meeting between a patient and a doctor] in ways that have never before been contemplated or utilized” and “no abstract or underlying concepts are "tied up" by the claims”: 
It is respectfully submitted that Applicant argues “the abstract idea of scheduling a meeting between a patient and a doctor can be improved,” but improving an abstract idea is still an abstract idea. Applicant further argues that “no abstract or underlying concepts are "tied up" by the claims,” but that is not a test of eligibility per the 2019 Revised Patent Subject Matter Eligibility Guidance. Furthermore, Applicant argues “the claim recites meaningful limitations” but fails to specify what constitutes these limitations and how they “go beyond merely organizing human activity.” Examiner maintains the 101 rejections of claims 1, 4-5, 9, 12, 15-18, 21, 32-36, 46, which have been updated to address Applicant's amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (c) regarding the 103 rejections, “the prior art does not prioritize the selection of the consultation type over the selection of the doctor” and the cited prior art references do not teach the amended limitations: 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “prioritizes the consultation type over the selection of the individual doctor after filtering out the consultation types and doctors that cannot prescribe the selected item”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner has applied new passages and citations to the amended claims at the present time and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317.The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626